9

;
*
              OFFICE OF THE ATTORNEY GENERAL OF TEXAS
I
s                                   AUSTIN




    Honorabls CsOrge IL Sheppard
    Comptroller of Pub110 Aooounte
    Au&in, Texas

    Dear   Slrl




                                                     Sor un opinion ot
    this department                                 tain traveling    ax-
    pen80 ai oitioi                                  Tarleton Agrloul-
                                                    e letter   of Mr.
                                                    troller   of the Y&n
                                                 your opinion upon this
                                                 cads as follows:
                                         an you legally  approve
                                       ll oPrioia1 or employee or
                                       to speak at eduoatlollel
                                       eroises,   eta, within the

                               se advie. me if, in your 0pinlon,
                               p approve   traveling    expsnsea for
                         r    employee of this institution      who
           renders munioel     entertainments     at olub meetings,
           sohool alesings,     and the like.      All suoh tripa
           would be within     the State."
                 This department has rsndered many opinions upon the
    aubjeot    of travel expense fipprOVtd.  HowaVer, in caoh imtanoe
Honorable George B. Sheppard - Page 2


the answer t0 the question propounded 1s limtted to the par-
titular  iad sltuetlon.      In meny l.nstanoos~wo have been re-
&red    to answer the inquiry br stating that the faot sltua-
tionrr were not eufiloiently    detailed  in the letter of regueet
for this department to determine whether the trip made or
to be made Is upon State business,
           The request of blr. &Mahetn gives no fasts other
than asking if the Comptroller’s    OrflOe may legally  approve
the expense of an official    or employee of that partioular
sohool for travel to epeak at eduoatlonal    meetlngm, grad-
uating exerals88,   pereone rendering murloal entertaInmen*
at olub meetings, aohool olosinge,    eto.  This brief reol-
tation does not indldate to ULIthat the attendanoe upon
those oooa#iions, and the entertainment furnished for auoh
oooasions oould’lu   any vay be ooneidered State business.
We kuow of no duty upon the State of Term or its eduoa-
tional institutions   to furulsh a speaker or entertainment
for club meetings, graduatloa exerolses    or eimllar oooaslone.
            ‘The general provielons       of the appropriation    bill
for eduoetional      lnstitutlona    furnish our gUid0   for   the ex-
  snditurs of the moneys therein appropriated,           Submotion
v 6) titled   Travellag     Expenses  mekes  provision  for  the pay-
ment, the limitation        of the expen&lture and the method of
handling the reimbursement for suoh expenditure,             The last
sentenoe of this rubaeotion reads:
            ”        the expenaee of regents OT diveetore
      ahall h’abproved     by the Comptroller o? the State
      an& the presiding offiaer     of the governing board,
      and the expensea of all other employees shall be
      approved by the Comptroller of the State, pre-
      aiding officer    of the governing   board, ~president
      and auditor of the oollegs      or lnatitution,  showing
      oonsent of the governing board and evidenoe that
      expenses were inourred on State bueineae, before
      paymnt from either State or lootal fund.”
           We are advised by the Comptroller’sl  otiloe .+&at
the form used by the educational    lnstltutions  for reim-
bursement, for expenses legally  expended upon State business
me substantially   the same as the forma used by other State
Departments.   Subseotion (6) as quoted above refleots    that
Honorable George Ii. Sheppard - Pege 3


the expenditure must have been inourred while on St&e buainese,
The forms prescribed   provide a spaoe for the explan8tlon of
the purpose OS objeot of the travel.      In eaoh instenoe that
explanation ie to disclose    whet buaineee was trs,nsaoted and
,&ether the expense wae Incurred on State business.       Unlese
the expenditure was to dieoharge State business there ls,no
appropriation  or provision made for repayment.
            Perhaps, h&. EEcEahanhaa not mentioned all of the
various trips and traveling   expense that bring about his in-
quiry . There might be au oooesion for the appearanoe of an
offioial   or employee of this eohool et come other aohool that
would be in performanoe of a duty Of that partioular    person.
The question will have to be answered by firet determining
whether the parson incurring the expense wee doing 80 in the
performanoe of some duty imposed upon that person on behalS
of the State of Texas.    In the event Mr. &Mahan deelres to
here us pass upon a speoific    situation, if he will furnish
thla offioe   with all of the faote surrounding the expenditure
or proposed expenditure we will be glad to furnish an opinion
of thie department upon that aubjeot.
                                     Yours   very   truly